Citation Nr: 1614250	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

When this case was before the Board in April 2015, it was remanded for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.

The Board notes that the medical evidence of record includes diagnoses of bilateral sensorineural hearing loss and tinnitus.  In addition, in-service acoustic trauma has been conceded based on the Veteran's military occupational specialty (MOS) of Field Artillery.  What remains at issue is whether the current disabilities are related to the in-service noise exposure.

This case was previously remanded by the Board in April 2015.  The Board first noted that the Veteran's April 2011 VA examiner referenced the Veteran having undergone an audiological evaluation at the Kansas City VA Medical Center (VAMC) three years prior to the examination.  However, documentation of such an evaluation was not of record.  Thus, the RO or the Appeals Management Center (AMC) was instructed to obtain any records related to treatment of the Veteran at the Kansas City VAMC since 2008.  The Board next determined that new VA opinions as to the etiology of the Veteran's hearing loss and tinnitus were warranted.  The author of the opinion was specifically instructed to consider the Veteran's assertions of artillery and motor noise exposure in service and his statements that he began experiencing tinnitus at the end of his service, as well as his entrance and separation audiology readings (particularly how the readings could show an improvement from entrance to separation) and the April 2011 VA examination report.

In accordance with the Board's remand, the Agency of Original Jurisdiction (AOJ) sent a letter to the Veteran in August 2015 requesting any relevant, outstanding VA and non-VA medical records, including authorizations for such records, along with any additional lay statements from the Veteran or other witnesses.  The AOJ also obtained treatment records from the Kansas City VAMC since 2008, including a May 2008 audiology consult note, which shows the Veteran underwent a hearing evaluation after complaining of bilateral tinnitus.  While the Veteran's bilateral hearing loss diagnosis was confirmed, the note includes no comment on the etiology of the Veteran's hearing loss or tinnitus.

The AOJ also obtained new VA opinions, which were provided in October 2015.  The author of the opinions first opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the his military service.  She stated that the Veteran had normal auditory thresholds at entrance and separation, without a significant decrease during service, and concluded that this ruled out hearing loss incurred during service.  With regard to the Veteran's improved audiology readings from entrance to separation, the examiner stated that "test re-test variability" depends on the measurement environment and whether or not background noise was present.  She stated that given the improved readings, either this or a temporary threshold shift was possible.

The October 2015 opinion author also referenced a 2005 Institute of Medicine (IOM) study which, she stated, concluded based on current knowledge of cochlear physiology that there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure.  The opinion author stated that hearing loss should occur at the time of noise exposure, and that there was not sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss could develop years after military noise exposure, but that available anatomical and physiologic evidence suggested that delayed post-exposure noise-induced hearing loss was not likely.  She stated that if hearing is normal on discharge and there is no permanent significant threshold shift greater than normal progression and test re-test variability during military service, there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure.

With regard to tinnitus, the October 2015 opinion author stated that the Veteran did not correlate his tinnitus onset to military service or noise exposure, and instead reported onset in approximately 2005.  She stated that he had no hearing loss during service, and that his post-military onset of hearing loss and tinnitus was highly associated.  She concluded that it seemed most likely that the post-military onset of tinnitus was associated with the post-military onset of hearing loss.

Initially, the Board notes that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, examiners are not free to simply ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to bilateral hearing loss, the Board again notes that the Veteran's service treatment records (STRs) show an improvement in his audiology readings from his August 1971 entrance examination to his May 1973 separation examination.  While the October 2015 opinion author noted the possibility that "test re-test variability" might be the cause of this discrepancy, she did not explain what degree of change in readings is explainable by such a phenomenon, or whether the Veteran's readings fell within that range.  The Board's concern regarding the validity of the Veteran's separation examination audiology readings is further compounded by his lay statement, contained in his December 2011 Notice of Disagreement (NOD), that he did not undergo any hearing test at discharge other than a person whispering and talking to him.  The Board notes that this statement was not addressed by the October 2015 VA opinion author.

The Board also notes the October 2015 opinion author's reliance on a 2005 study by IOM which concluded that medical knowledge at the time did not support delayed-onset hearing loss following military noise exposure.  The Board notes, however that since the release of IOM's 2005 study, additional, contrary studies have been published.  Specifically, a series of papers have been published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while individuals have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later, when the number of cells damaged by the initial noise exposure is combined with the number damaged due to additional noise exposure or the natural aging process, such that the total number surpasses the threshold necessary to cause hearing loss.  These papers, therefore, cast doubt on IOM's 2005 determination that military noise exposure could not result in delayed-onset hearing loss many years later.

With regard to the Veteran's tinnitus, the Board again notes that in its April 2015 remand, a VA opinion was requested in which the author was instructed to address the Veteran's lay statement, contained in his January 2013 formal appeal, that he first began experiencing tinnitus at the end of his service.  The October 2015 VA opinion author, however, failed to acknowledge the Veteran's statement, and instead found that he had reported the onset of tinnitus as occurring in 2005.

For the foregoing reasons, the Board finds that the October 2015 VA opinions are inadequate for adjudication purposes.  As such, a remand for new VA opinions is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an opinion from a physician with sufficient expertise, who has not previously performed an examination or provided an opinion in this matter, to determine whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to his military service.  An additional examination of the Veteran should be performed if deemed necessary by the physician providing the opinion.

After a review of the entire record, and an additional examination if deemed necessary, the physician should first state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to his military service. 

In providing this opinion, the physician must consider and discuss the Veteran's lay statements to the effect that his first and most damaging acoustic trauma was in the military due to artillery and motors, without hearing protection, and that this acoustic trauma far exceeded any post-service noise exposure.

The physician must also consider and discuss the cause of the improved audiology readings between the Veteran's August 1971 entrance examination and his May 1973 separation examination.  If the physician determines that the improvement was due to "test re-test variability," the physician should explain what degree of change between tests can be explained by this phenomenon, and whether the Veteran's readings fall within such a range.  In this regard, the physician must also consider and discuss the Veteran's statement that he was not afforded any hearing test at discharge other than a person whispering and talking to him.

The physician must also consider and discuss the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, discussed more fully above, which suggest the possibility of delayed-onset hearing loss many years after military noise exposure.

Then, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus was is etiologically related to his military service. 

In this regard the examiner must consider and discuss the Veteran's competent lay statement that he began experiencing tinnitus at the end of his service.

The physician must provide a rationale for any proffered opinion.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines is warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                    (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




